    Case 19-01003
         Case 2:20-cv-00066-wks
                   Doc      59 Filed
                                 Document
                                     03/17/21
                                            7 Filed
                                              Entered
                                                    03/16/21 03/17/21
                                                             Page 1 of13:12:47
                                                                       1
               Desc      Main Document             Page      1 of 1

                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF VERMONT

 TERRYLLE BLACKSTONE,                                )
                                                     )
         Appellant,                                  )
                                                     )
         v.                                          )               Case No. 2:20-cv-66
                                                     )
 WILLIAM K. HARRINGTON,                              )
 United States Trustee,                              )
                                                     )
         Appellee.                                   )

                                        DISMISSAL ORDER

        A review of the docket in this bankruptcy appeal reveals the following:

        1.      On May 1, 2020, Appellant Terrylle Blackstone’s Notice of Appeal was received
                from the Bankruptcy Court.
        2.      On August 13, 2020, the supplemental Bankruptcy Record was received.
                Accordingly, Appellant’s brief was due within thirty days. See Fed. R. Bankr.
                P. 8018(a)(1).
        3.      On January 29, 2021 and February 18, 2021, Orders to Show Cause were issued:
                Appellant was ordered to show cause why this bankruptcy appeal should not be
                dismissed for lack of prosecution and warned that failure to file a response would
                result in dismissal.
        4.      No further filings have been received as of the date of this Order.
        Pursuant to Federal Rule of Bankruptcy Procedure Rule 8018(a)(4): “If an appellant fails

to file a brief on time . . . the district court . . . , after notice, may dismiss the appeal on its own

motion.” Fed. R. Bankr. P. 8018(a)(4). Because the Court provided notice twice, warned

Appellant his appeal would be dismissed if he did not respond, and Appellant has not filed a

response, this bankruptcy appeal is DISMISSED.

        SO ORDERED.

        Dated at Burlington, in the District of Vermont, this 16th day of March 2021.


                                                         /s/ William K. Sessions III
                                                         William K. Sessions III
                                                         District Court Judge
